        Case 18-16488-mdc              Doc 11 Filed 10/03/18 Entered 10/04/18 01:15:33                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-16488-mdc
Fatmatta Ofori-Atta                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Virginia                     Page 1 of 1                          Date Rcvd: Oct 01, 2018
                                      Form ID: 130                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2018.
db             +Fatmatta Ofori-Atta,   4018 Magee Avenue,   Philadelphia, PA 19135-2523

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2018 at the address(es) listed below:
              DAVID M. OFFEN   on behalf of Debtor Fatmatta Ofori-Atta dmo160west@gmail.com,
               davidoffenecf@gmail.com
              TERRY P. DERSHAW   td@ix.netcom.com, PA66@ecfcbis.com;7trustee@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
 Case 18-16488-mdc            Doc 11 Filed 10/03/18 Entered 10/04/18 01:15:33                         Desc Imaged
                                   Certificate of Notice Page 2 of 2




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 7
        Fatmatta Ofori−Atta
                         Debtor(s)                     Bankruptcy No: 18−16488−mdc

                                        ORDER


    AND NOW, this 1st day of October, 2018 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Atty Disclosure Statement due 10/12/2018
               Chapter 7 Statement of Your Current Monthly Income Form 122A−1 Due 10/12/2018
               Schedules AB−J due 10/12/2018
               Statement of Financial Affairs due 10/12/2018
               Summary of Assets and Liabilities Form B106 due 10/12/2018
               Means Test Calculation B122A−2 due 10/12/2018
               Incomplete Filings due by 10/12/2018. Any request for an extension of time must be
               filed
               prior to the expiration of the deadlines listed.

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                               Magdeline D. Coleman
                                                               Judge , United States Bankruptcy Court
                                                                                                                   8
                                                                                                            Form 130
